DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed September 28, 2022, claims 1, 3-5, 11, 13-14 and 18 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 28, 2022, with respect to the drawings and claim objections have been fully considered and are persuasive in view of the amendments.  The objection of the drawings and claims have been withdrawn. 
Applicant's arguments see Remarks, filed September 28, 2022, with respect to the rejection of claims 18-20 under 35 U.S.C 101 have been fully considered but they are not persuasive and the rejection is therefore maintained. In response to Applicant’s arguments claims 18-20 are not directed to a signal, Examiner respectfully disagrees as the broadest reasonable interpretation of the claim limitation is directed to a signal. In response to Applicant’s arguments that the specification in para. [0052] unambiguous states that “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,” examiner would like to note that it is improper to import claim limitations from the specification. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” MPEP 2111.01 II.
Applicant’s arguments, see Remarks, filed September 28, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cooner (US 20200143085 A1).

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “a computer-readable storage medium” which is not patent eligible subject matter because the broadest reasonable interpretation would encompass a signal. Examiner suggests adding “non-transitory” to make it eligible.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Solum (US 20190268707 A1;previsouly cited) in view of Turner (US 20180116514 A1; previously cited), Tsutsumi (US 20130273402 A1; previously cited) and Cooner (US 20200143085 A1).

With respect to claim 1, Solum discloses 
A computer-implemented method (see paragraph 0082, non-transitory computer-readable medium that stores instructions that a processor can execute), comprising:
	determining (see paragraph 0055, determine that an ear wearable device is not within wireless communication range of the accessory device, which means it can be determined that the ear wearable device is placed in the accessory device) that a wearable biological marker sensor (see paragraph 0060, ear wearable device) […] is placed within a restoration apparatus (see paragraph 0068, accessory device may be a portable case for storing and charging wearable device) […] comprising:
		[…]; 
		[…]; and 
		[…], 
[…]; 
	determining whether […]is degraded (see paragraph 0078-0079, when retention structures of the accessory device are enabled for charging it means that the ear wearable device is to be charged) […]; and
	restoring […], in response to determining that the reference electrode is degraded (see paragraph 0044, the charging device of the accessory device is adapted to recharge power sources of the ear wearable device), […].
Solum does not disclose that the wearable biological sensor comprises a reference electrode or that the restoration apparatus comprises a correct reference electrode, a counter electrode and an anion solution. Solum does disclose that the ear wearable device may communicate with the accessory devices via a direct electrical contact communication system (see paragraph 0034), however does not disclose the reference electrode is in electrical contact with the correct reference electrode and the counter electrode through the anion solution. Solum does not disclose determining whether the reference electrode is degraded based on a voltage differential between the reference electrode and the correct reference electrode and restoring the reference electrode, in response to determining that the reference electrode is degraded, by applying a voltage to a circuit comprising the reference electrode and the counter electrode wherein a plurality of bonding ions of the anion solution bond with a plurality of coating atoms of the reference electrode.
	Turner teaches a wearable biological mark sensor (see paragraph 0027, wireless earpieces; and see Fig. 1-2 #142 #144) comprises a reference electrode (see paragraph 0035, reference electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum with the teachings of Turner because it would have resulted in the predictable result of adding a reference electrode in order to receive and record physiological data in the form of signals (Turner: see paragraph 0007-0008) and specifically to improve the signal quality of data being gathered (Turner: see paragraph 0039). 
	Solum and Turner both do not teach that the restoration apparatus comprises a correct reference electrode, a counter electrode and an anion solution or that the reference electrode is in electrical contact with the correct reference electrode and the counter electrode through the anion solution. Solum and Turner also do not teach determining whether the reference electrode is degraded based on a voltage differential between the reference electrode and the correct reference electrode or restoring the reference electrode, in response to determining that the reference electrode is degraded, by applying a voltage to a circuit comprising the reference electrode and the counter electrode wherein a plurality of bonding ions of the anion solution bond with a plurality of coating atoms of the reference electrode.
	Tsutsumi teaches a correct reference electrode (see paragraph 0028, fiber negative electrode), a counter electrode (see paragraph 0028, a fiber positive electrode), and an anion solution (see paragraph 0028, an electrolyte solution which has anions). Tsutsumi also discloses the reference electrode is degraded based on a voltage differential (see paragraph 0009 and see paragraph 0124, differential values of voltage is used to detect end of charging and a charge voltage range is determined). Tsutsumi also discloses restoring the reference electrode by applying a voltage (see paragraph 0201 and see paragraph 0227-0228, voltage tested with the negative electrodes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum and Turner with the teachings of Tsutsumi because it would have resulted in the predictable result of allowing the reference electrode to be in electrical contact with the correct reference electrode and the counter electrode through the anion solution to provide the movement of protons and ions to and from the electrodes through the solution (Tsutsumi: see paragraph 0096) thus allowing the reference electrode to be degraded based on a voltage differential and restored by applying a voltage based on the quantity of ions present in the solution that will bond.
	Solum, Turner and Tsutsumi do not teach a restoration apparatus that restores a coating of the reference electrode.
	Goodwin teaches a restoration apparatus (see paragraph 0071, sensor) that restores a coating of the reference electrode (see paragraph 0071, sensor has a reference electrode typically made of silver chloride where the sodium release could be used to generate power and then coat electrode again).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum, Turner and Tsutsumi with the teachings of Goodwin because reference electrodes are typically made of silver chloride which allows sodium and chloride ions to move around and form a coating (Goodwin: see paragraph 0071) and placing it within a restoration apparatus would allow it to charge a rechargeable batter (Goodwin: see paragraph 0071).

With respect to claim 2, all limitations of claim 1 apply in which a modified Solum and Turner in view of Tsutsumi teaches the reference electrode is degraded when the voltage differential exceeds a predetermined constant value (see paragraph 0009, differential values of voltage is used to detect end of charging).

With respect to claim 3, all limitations of claim 1 apply in which a modified Solum and Turner in view of Tsutsumi teaches the counter electrode comprises a chemical selected from a group consisting of copper, platinum, gold, carbon (see paragraph 0158, carbon), palladium, tin, zinc, and silver.

With respect to claim 4, all limitations of claim 1 apply in which a modified Solum and Turner in view of Tsutsumi teaches the counter electrode comprises a circular shape (see paragraph 0159, a spherical crystal growth occurs; and see Fig. 3A-3D #11, fiber positive electrode).

With respect to claim 5, all limitations of claim 4 apply in which a modified Solum and Turner in view of Tsutsumi teaches the anion solution comprises a chloride solution comprising chloride ions (see paragraph 0149, sodium chloride aqueous solution which will have chloride ions wherein the bonding ions are the chloride ions and see paragraph 0029, surface of electrode has material represented by an equation with Cl (chloride) ions present which can bond), and wherein the plurality of coating atoms comprise silver atoms (see paragraph 0029, surface of electrode has material represented by an equation with Ag (silver) ions present as coating).

With respect to claim 6, all limitations of claim 5 apply in which a modified Solum and Turner in view of Tsutsumi teaches the circular shape causes a uniform thickness of silver chloride to form on the reference electrode (see paragraph 0163, uniform thickness of coating can be formed).

With respect to claim 7, all limitations of claim 5 apply in which Turner discloses the restored reference electrode comprises silver chloride molecules (see paragraph 0039, the electrodes have an outer surface composed of silver chloride).

With respect to claim 8, all limitations of claim 1 apply wherein Turner discloses the wearable biological marker sensor comprises a measurement electrode (see paragraph 0035-0036, EEG electrodes receive an electroencephalogram (EEG) signal therefore they can be a measurement electrode). Turner further discloses interfaces (see paragraph 0032, interfaces #108 are included in the smart case).
Solum and Turner do not teach the restoration apparatus comprises a cleaning solution placed into contact with the measurement electrode by placing the wearable biological marker sensor in the restoration apparatus.
Tsutsumi teaches a cleaning solution (see paragraph 0008, water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum and Turner with the teachings of Tsutsumi because it would have resulted in the predictable result of adding water formed by the reaction of oxygen and hydrogen to act as a cleaning solution to the interface of a smart case to be able to clean earpieces that would go into the smart case.

With respect to claim 9, all limitations of claim 1 apply in which Turner discloses recharging a battery of the wearable biological marker sensor while the wearable biological marker sensor is placed within the restoration apparatus (see paragraph 0029, battery of the smart case #102 is utilized to charge the wireless earpieces).

With respect to claim 10, all limitations of claim 1 apply in which Solum and Turner do not teach pausing restoring the reference electrode, in response to determining that a hydrogen gas is accumulating, wherein pausing allows the hydrogen gas to dissipate.
	Tsutsumi teaches hydrogen gas (0096, hydrogen gas forms hydrogen atoms at the surface of a negative electrode through a catalytic action).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum and Turner with the teachings of Tsutsumi because it would have resulted in the predictable result of pausing restoring the reference electrode because pausing allows the hydrogen gas to become hydrogen atoms at the surface of a negative electrode which is a reference electrode  through a catalytic action and then lose their electrons at the electrode to become protons thus effectively dissipating (Tsutsumi: see paragraph 0096).

With respect to claim 11, Solum discloses
A computer program product comprising program instructions stored on a computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (see paragraph 0082, non-transitory computer-readable medium that stores instructions that a processor can execute), comprising: 
	determining (see paragraph 0055, determine that an ear wearable device is not within wireless communication range of the accessory device, which means it can be determined that the ear wearable device is placed in the accessory device) that a wearable biological marker sensor (see paragraph 0060, ear wearable device) […] is placed within a restoration apparatus (see paragraph 0068, accessory device may be a portable case for storing and charging wearable device) […] comprising:
		[…]; 
		[…]; and 
		[…], 
[…]; 
	determining whether […] is degraded (see paragraph 0078-0079, when retention structures of the accessory device are enabled for charging it means that the ear wearable device is to be charged) […];and
	restoring […], in response to determining that the reference electrode is degraded (see paragraph 0044, the charging device of the accessory device is adapted to recharge power sources of the ear wearable device), […].
Solum does not disclose that the wearable biological sensor comprises a reference electrode or that the restoration apparatus comprises a correct reference electrode, a counter electrode and an anion solution. Solum does disclose that the ear wearable device may communicate with the accessory devices via a direct electrical contact communication system (see paragraph 0034), however does not disclose the reference electrode is in electrical contact with the correct reference electrode and the counter electrode through the anion solution. Solum does not disclose determining whether the reference electrode is degraded based on a voltage differential between the reference electrode, wherein the reference electrode is degraded if the voltage differential exceeds a predetermined constant value and the correct reference electrode and restoring the reference electrode, in response to determining that the reference electrode is degraded, by applying a voltage to a circuit comprising the reference electrode and the counter electrode wherein a plurality of bonding ions of the anion solution bond with a plurality of coating atoms of the reference electrode.
	Turner teaches a wearable biological mark sensor (see paragraph 0027, wireless earpieces; and see Fig. 1-2 #142 #144) comprises a reference electrode (see paragraph 0035, reference electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum with the teachings of Turner because it would have resulted in the predictable result of adding a reference electrode in order to receive and record physiological data in the form of signals (Turner: see paragraph 0007-0008) and specifically to improve the signal quality of data being gathered (Turner: see paragraph 0039). 
	Solum and Turner both do not teach that the restoration apparatus comprises a correct reference electrode, a counter electrode and an anion solution or that the reference electrode is in electrical contact with the correct reference electrode and the counter electrode through the anion solution. Solum and Turner also do not teach determining whether the reference electrode is degraded based on a voltage differential between the reference electrode and the correct reference electrode, wherein the reference electrode is degraded if the voltage differential exceeds a predetermined constant value or restoring the reference electrode, in response to determining that the reference electrode is degraded, by applying a voltage to a circuit comprising the reference electrode and the counter electrode wherein a plurality of bonding ions of the anion solution bond with a plurality of coating atoms of the reference electrode.
	Tsutsumi teaches a correct reference electrode (see paragraph 0028, fiber negative electrode), a counter electrode (see paragraph 0028, a fiber positive electrode), and an anion solution (see paragraph 0028, an electrolyte solution which has anions). Tsutsumi also discloses the reference electrode is degraded when the voltage differential exceeds a predetermined constant value (see paragraph 0009, differential values of voltage is used to detect end of charging).Tsutsumi also discloses restoring the reference electrode by applying a voltage (see paragraph 0201 and see paragraph 0227-0228, voltage tested with the negative electrodes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum and Turner with the teachings of Tsutsumi because it would have resulted in the predictable result of allowing the reference electrode to be in electrical contact with the correct reference electrode and the counter electrode through the anion solution to provide the movement of protons and ions to and from the electrodes through the solution (Tsutsumi: see paragraph 0096) thus allowing the reference electrode to be degraded based on a voltage differential and restored by applying a voltage based on the quantity of ions present in the solution that will bond.
Solum, Turner and Tsutsumi do not teach a restoration apparatus that restores a coating of the reference electrode.
	Goodwin teaches a restoration apparatus (see paragraph 0071, sensor) that restores a coating of the reference electrode (see paragraph 0071, sensor has a reference electrode typically made of silver chloride where the sodium release could be used to generate power and then coat electrode again).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum, Turner and Tsutsumi with the teachings of Goodwin because reference electrodes are typically made of silver chloride which allows sodium and chloride ions to move around and form a coating (Goodwin: see paragraph 0071) and placing it within a restoration apparatus would allow it to charge a rechargeable battery (Goodwin: see paragraph 0071).

With respect to claim 12, all limitations of claim 11 apply in which a modified Solum and Turner in view of Tsutsumi teaches the counter electrode comprises a chemical selected from a group consisting of copper, platinum, gold, carbon (see paragraph 0158, carbon), palladium, gold, carbon, tin, zinc, and silver.

With respect to claim 13, all limitations of claim 11 apply in which a modified Solum and Turner in view of Tsutsumi teaches the counter electrode comprises a circular shape (see paragraph 0159, a spherical crystal growth occurs; and see Fig. 3A-3D #11, fiber positive electrode).

With respect to claim 14, all limitations of claim 13 apply. in which a modified Solum and Turner in view of Tsutsumi teaches the anion solution comprises a chloride solution comprising chloride ions (see paragraph 0149, sodium chloride aqueous solution which will have chloride ionswherein the bonding ions are the chloride ions (see paragraph 0029, surface of electrode has material represented by an equation with Cl (chloride) ions present which can bond), and wherein the plurality of coating atoms comprise silver atoms (see paragraph 0029, surface of electrode has material represented by an equation with Ag (silver) ions present as coating).

With respect to claim 15, all limitations of claim 14 apply wherein a modified Solum and Turner in view of Tsutsumi teaches the circular shape causes a uniform thickness of silver chloride to form on the reference electrode (see paragraph 0163, uniform thickness of coating can be formed) and Turner discloses the restored reference electrode comprises silver chloride molecules (see paragraph 0039, the electrodes have an outer surface composed of silver chloride).

With respect to claim 16, all limitations of claim 11 apply wherein Turner discloses the wearable biological marker sensor comprises a measurement electrode (see paragraph 0035-0036, EEG electrodes receive an electroencephalogram (EEG) signal therefore they can be a measurement electrode). Turner further discloses interfaces (see paragraph 0032, interfaces #108 are included in the smart case).
Solum and Turner do not teach the restoration apparatus comprises a cleaning solution placed into contact with the measurement electrode by placing the wearable biological marker sensor in the restoration apparatus.
Tsutsumi teaches a cleaning solution (see paragraph 0008, water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum and Turner with the teachings of Tsutsumi because it would have resulted in the predictable result of adding water formed by the reaction of oxygen and hydrogen to act as a cleaning solution to the interface of a smart case to be able to clean earpieces that would go into the smart case.

With respect to claim 17, all limitations of claim 11 apply in which Solum and Turner do not teach pausing restoring the reference electrode, in response to determining that a hydrogen gas is accumulating, wherein pausing allows the hydrogen gas to dissipate.
	Tsutsumi teaches hydrogen gas (0096, hydrogen gas forms hydrogen atoms at the surface of a negative electrode through a catalytic action).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum and Turner with the teachings of Tsutsumi because it would have resulted in the predictable result of pausing restoring the reference electrode because pausing allows the hydrogen gas to become hydrogen atoms at the surface of a negative electrode which is a reference electrode  through a catalytic action and then lose their electrons at the electrode to become protons thus effectively dissipating (Tsutsumi: see paragraph 0096).
----------
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Javey (US 20180263539 A1; previously cited) in view of Solum, Tsutsumi and Cooner.

With respect to claim 18, Javey discloses
A system comprising: 
a correct reference electrode (see paragraph 0060, polyvinyl butyral (PVB) coated reference electrode); 
a counter electrode comprising a circular shape (see paragraph 0059, counter electrode  are made of Ag/AgCl (Silver/Silver Chloride) and each electrode is 3 mm in diameter; and see Fig. 1C, electrodes are in a round shape); 
a chloride solution compartment (see paragraph 0079-0080, types of chloride solutions were used in fabricating the electrodes thus there would be a section of chloride solution); 
a computer processing circuit (see paragraph 0049, integrated circuits; and see paragraph 0062, processor); and 
a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method (see paragraph 0291, processors include electric circuitry configured to process computer executable instructions) comprising: 
determining that a wearable biological marker sensor (see paragraph 0054, wearable flexible integrated sensing array (FISA) on a subject’s wrist) comprising a reference electrode (see paragraph 0059, reference electrode made of Ag/AgCl (Silver/Silver Chloride)) is placed within the system (see paragraph 0070-0071, data collection takes place when sufficient samples are present) wherein […]; 
[…]; and
[…].
Javey does not disclose determining whether the reference electrode is degraded based on a voltage differential between the reference electrode and the correct reference electrode, wherein the reference electrode is degraded when the voltage differential exceeds a predetermined constant value and restoring the reference electrode, if the reference electrode is degraded, by applying a voltage to a circuit comprising the reference electrode and the counter electrode wherein a plurality of chloride ions of a chloride solution from the chloride solution compartment bond with a plurality of silver atoms of the reference electrode.
	Solum teaches determining whether the reference electrode is degraded (see paragraph 0078-0079, when retention structures of the accessory device are enabled for charging it means that the ear wearable device which has a reference electrode is to be charged); and restoring the reference electrode, in response to determining that the reference electrode is degraded (see paragraph 0044, the charging device of the accessory device is adapted to recharge power sources of the ear wearable device which has a reference electrode).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Javey with the teachings of Solum because it would have resulted in the predictable result of adding instructions to the storage medium to determine that a reference electrode needs to be charged and then restoring it by charging it by passing electrical currents from the different electrodes (Solum: see paragraph 0077-0078).
	Javey and Solum both do not teach that the reference electrode is degraded based on a voltage differential between the reference electrode and the correct reference electrode, wherein the reference electrode is degraded when the voltage differential exceeds a predetermined constant value and restoring the reference electrode, if the reference electrode is degraded, by applying a voltage to a circuit comprising the reference electrode and the counter electrode wherein a plurality of chloride ions of a chloride solution from the chloride solution compartment bond with a plurality of silver atoms of the reference electrode.
Tsutsumi teaches the reference electrode is degraded when the voltage differential exceeds a predetermined constant value (see paragraph 0009, differential values of voltage is used to detect end of charging) and restoring the reference electrode by applying a voltage (see paragraph 0201 and see paragraph 0227-0228, voltage tested with the negative electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it would have resulted in the predictable result of allowing the reference electrode to be in electrical contact with the correct reference electrode and the counter electrode through the anion solution to provide the movement of protons and ions to and from the electrodes through the solution (Tsutsumi: see paragraph 0096) thus allowing the reference electrode to be degraded based on a voltage differential and restored by applying a voltage based on the quantity of ions present in the solution that will bond.
Javey, Solum and Tsutsumi do not teach wherein the system restores a coating of the reference electrode.
	Goodwin teaches a system (see paragraph 0071, sensor) that restores a coating of the reference electrode (see paragraph 0071, sensor has a reference electrode typically made of silver chloride where the sodium release could be used to generate power and then coat electrode again).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solum, Turner and Tsutsumi with the teachings of Goodwin because reference electrodes are typically made of silver chloride which allows sodium and chloride ions to move around and form a coating (Goodwin: see paragraph 0071) and placing it within a restoration apparatus would allow it to charge a rechargeable battery (Goodwin: see paragraph 0071).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Javey in view of Solum, Tsutsumi and Cooner as applied to claim 18 above and further in view of Turner.

With respect to claim 19, all limitations of claim 18 apply in which a modified Javey and Solum in view of Tsutsumi teach a cleaning solution (see paragraph 0008, water).
	Javey, Solum, Tsutsumi and Cooner do not teach a cleaning solution compartment wherein the wearable biological marker sensor comprises a measurement electrode; and the cleaning solution compartment comprises a cleaning solution placed into contact with the measurement electrode by placing the wearable biological marker sensor in the system.
	Turner teaches a wearable biological marker sensor comprises a measurement electrode (see paragraph 0035-0036, EEG electrodes receive an electroencephalogram (EEG) signal therefore they can be a measurement electrode). Turner further discloses interfaces (see paragraph 0032, interfaces #108 are included in the smart case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Javey, Solum, Tsutsumi and Cooner with the teachings of Turner because it would have resulted in the predictable result of adding water formed by the reaction of oxygen and hydrogen to act as a cleaning solution to the interface of a smart case to create a compartment to be able to clean earpieces that would go into the smart case and to add a measurement electrode to the wearable biological marker sensor to receive physiological data (Turner: see paragraph 0007-0008).

With respect to claim 20, all limitations of claim 18 apply in which Javey, Solum, Tsutsumi and Cooner do not teach recharging a battery of the wearable biological marker sensor while the wearable biological marker sensor is placed within the system.
	Turner teaches recharging a battery of the wearable biological marker sensor while the wearable biological marker sensor is placed within the system (see paragraph 0029, battery of the smart case #102 is utilized to charge the wireless earpieces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Javey, Solum, Tsutsumi and Cooner with the teachings of Turner because it would have resulted in the predictable result of charging the wearable marker sensor while it is placed within a system to directly charge the battery (Turner: see paragraph 0029). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791